Citation Nr: 1527896	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  11-02 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia.

2.  Entitlement to an increased (compensable) rating for right knee chondromalacia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1961 to October 1982.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran previously requested the opportunity to testify at a hearing at a local VA office before a member of the Board (Travel Board hearing).  However, although a hearing was scheduled for January 2015, the Veteran requested that the hearing be cancelled.  As such, his request for a Board hearing is withdrawn.  See 38 C.F.R. §20.704(d) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The available evidence of record indicates that the Veteran's service-connected right and left knee conditions have undergone an increase in severity since his most recent October 2010 VA examination.  See, e.g., March 2011 Statement in Support of Claim (VA Form 21-4138) (noting that the Veteran had recently been prescribed braces for both knees); January 2015 Appellate Brief (noting that the condition of the Veteran's knees had changed since October 2010 and requesting reexamination).  See also 38 C.F.R. § 3.327(a) (2014); Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505 -06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability . . . the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").

Thus, in light of the amount of time since his last examination and the possible increase in left and right knee chondromalacia severity since, a new VA examination should be performed to assess the current level of severity of the Veteran's bilateral knee disability, so that the record will be fully developed on this issue.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); VAOPGCPREC 11-95 (1995).

As the case must be remanded, any recent VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain and associate with the electronic folder the Veteran's complete updated VA treatment records pertaining to his left and right knees, including those dated since November 2013.

2.  Then, schedule the Veteran for appropriate VA examination(s) to determine the current severity of his service-connected left and right knee disorders.  The entire claims file, including a copy of this remand, must be made available to the examiners for review in conjunction with the examinations.  All necessary special studies or tests are to be accomplished, to include x-ray and/or MRI testing if indicated, and all clinical findings must be reported in detail.

*  The examiner(s) should provide the ranges of motion of the Veteran's right and left knees in degrees.  The examiner(s) should also note whether - upon repetitive motion of each knee - there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the right knee is used repeatedly.  All limitation of function must be identified.

*  The examiner(s) should state whether there is recurrent subluxation or lateral instability, and, if so, whether disability manifested by recurrent subluxation or lateral instability is best characterized as "slight," "moderate," or "severe."

*  The examiner(s) should state whether the semilunar cartilage is dislocated, and whether there are frequent episodes of locking, pain, or effusion into the joint.

*  The examiner(s) should describe the functional impairment associated with the Veteran's right and left knee disorders, particularly with respect to his ability to obtain and retain substantially gainful employment.

The appropriate Disability Benefits Questionnaires (DBQs) should be filled out for this purpose, if possible.

3.  Then, review the claims file and ensure that all requested development actions have been completed in full.  If any VA examination report does not adequately respond to the above remand directives, it must be returned to the examiner for corrective action.

4.  Finally, after completing any other development that may be indicated, readjudicate the claims on the merits.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


